Case 1:21-cv-00539-AJT-TCB Document 1-4 Filed 04/30/21 Page 1 of 1 PagelD# 17

 

TONY DFAIRFAX@AOL.COM
fm 10 gsarah20@yahoo.com
. Jan 2 at 1:04 PM

 

Hello Sarah,
Your card did NOT go through for thls months
- payment. -
_ it was DECLINED.
Card last 4 digits are,2469
~ Your payment due is $50.
Please let me know ASAP |
When the monies will be available and the late
fee can be avoided.
lf you have anew. card, you can. send the info
through this:secure email. | will confirm payment
made back to -you.

Thanks + Be Safe, Tony
Rapid Recovery
703-273-4224

 

 

EXHIBIT

 

 
